Citation Nr: 0312006	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to the initial assignment of a compensable 
rating for hearing loss prior to December 14, 1998, and to a 
rating in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This case was the subject of a July 11, 2001, Order of the 
Court of Appeals for Veterans Claims (COVC), which vacated, 
in pertinent part, a December 2000 Board decision and 
remanded the case for additional development.  This case was 
further the subject of an August 2002 Board decision in which 
several of the issues on appeal were decided.  The issues of 
service connection for residuals of frostbite and entitlement 
to the initial assignment of a compensable rating for hearing 
loss prior to December 14, 1998, and to a rating in excess of 
10 percent thereafter, remain on appeal.

As to the third issue on appeal, entitlement to a TDIU, the 
Board notes that the RO has not had the opportunity to act on 
a Board remand of that claim, which was issued with the 
Board's December 2000 Decision.  It is apparent that the RO 
has not had sufficient possession of the claims file since 
December 2000 to accomplish the instructions in the remand, 
which include scheduling a VA general medical examination 
with the claims file available to the examiner, to determine 
if the veteran is unemployable due to service-connected 
disabilities; and may also be due to the RO awaiting the 
Board's determinations as to whether any additional 
disabilities were service-connected or whether further 
increased ratings were warranted, affecting the adjudication 
of the issue of entitlement to a TDIU.  As noted above, the 
issues of service connection for residuals of frostbite and 
entitlement to the assignment of higher ratings for hearing 
loss are now on appeal and the TDIU issue is intertwined with 
these claims.  Hence, appellate review of the TDIU issue must 
also be deferred pending the completion of the development 
noted in the remand below, to include the action directed in 
the December 2000 remand.

In January 2003 the veteran submitted a claim for an 
increased rating for bilateral tinnitus, currently rated as 
10 percent disabling.  This matter is referred to the RO for 
appropriate action.   


REMAND

The Board notes that it undertook additional development on 
the instant case in July 2002, pursuant to the authority 
granted by 38 C.F.R. §19.9(a)(2).  The evidence received by 
the Board since that time includes reports of VA examinations 
dated in December 2002 and January 2003, pertaining to 
whether the veteran has current residuals of frostbite 
attributable to his period of active service, and the current 
severity of his hearing loss.  Additionally, the veteran has 
identified and submitted medical releases for relevant 
medical records.

However, on May 1, 2003, before the Board considered the 
additional evidence it had obtained as a result of its 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the additional evidence in the first instance.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the VCAA, to include 38 U.S.C. 
§ 5103(b).  In addition to receiving the assistance required 
by the VCAA, the veteran should be notified of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  

2.  The RO should schedule the veteran 
for a VA general medical examination for 
the purpose of distinguishing impairment 
from his service and nonservice-connected 
disabilities, and providing an opinion as 
to whether the veteran is unable to 
engage in substantially gainful 
employment (more than marginal 
employment) due solely to his service-
connected disorders, consistent with his 
education and employment experience, and 
without consideration of his age.  All 
tests and any additional examinations 
that are deemed necessary should be 
accomplished.  The examination should 
also include a social and industrial 
survey.  The relevant evidence in the 
claims file must be reviewed in 
conjunction with this examination.  A 
rationale for any opinion expressed 
should be provided.  

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
residuals of frostbite; and entitlement 
to the initial assignment of a 
compensable  rating for hearing loss 
prior to December 14, 1998, and to a 
rating in excess of 10 percent thereafter 
(from December 14, 1998).
 
4.  Thereafter, the RO must readjudicate 
the issue of entitlement to a TDIU. 

5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the most recent 
SSOCs that address the remaining three 
issues on appeal.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




